Parker, J.
I dissent. It is conceded that the respondent did not answer in the form provided by section 2710 of the Code of Civil Procedure. Therefore the surrogate was not ousted of jurisdiction by virtue of the provisions of that section.
There is no other section of the Code or statutory provision applicable to the answer in question. The surrogate, therefore, was bound to permit the examination to go on.
If the testimony elicited should have demonstrated that the title of the property was involved, he would not have had jurisdiction to make a decree affecting it, but until that fact was shown by evidence he had jurisdiction to proceed with the examination. The error of the surrogate consisted in treating the answer as true, or, as if it were proof of those matters which were therein alleged to he fads. He had no power to treat it as true, and for the purposes of that proceeding it furnished no proof, nor was it evidence for any purpose.
The order should be reversed with ten dollars costs and printing disbursements.